[DO NOT PUBLISH]

                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT
                                    ________________________            FILED
                                                               U.S. COURT OF APPEALS
                                            No. 10-13823         ELEVENTH CIRCUIT
                                        Non-Argument Calendar      AUGUST 24, 2011
                                      ________________________        JOHN LEY
                                                                       CLERK
                          D.C. Docket No. 8:09-cr-00047-VMC-AEP-2

UNITED STATES OF AMERICA,

llllllllllllllllllllllllllllllllllllllll                                  Plaintiff-Appellee,

                                                versus

JOSEPH LESE,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                               for the Middle District of Florida
                                 ________________________

                                           (August 24, 2011)

Before HULL, PRYOR and FAY, Circuit Judges.

PER CURIAM:

         Andres N. Oliveros, appointed counsel for Joseph Lese, has filed a second

motion to withdraw on appeal supported by a brief prepared pursuant to Anders v.
California, 386 U.S. 738, 87 S.Ct. 1396, 18 L.Ed.2d 493 (1967). Our independent

review of the entire record reveals that counsel’s assessment of the relative merit

of the appeal is correct. Because independent examination of the entire record

reveals no arguable issues of merit, counsel’s motion to withdraw is GRANTED,

and Lese’s convictions and sentences are AFFIRMED.




                                          2